Citation Nr: 1412782	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from October 1962 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for chronic disability of the spine.  The Veteran timely appealed that decision.  The Board has recharacterized the issue on appeal in order to comport more specifically with the Veteran's actual disability claim on appeal.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2013; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

Chronic back disability did not have its clinical onset in service and is not otherwise related to active duty, arthritis of the lumbar spine was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2011 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

On appeal, the Veteran avers that he was pushing a 155 howitzer up a hill during training at Fort Sill in 1963 when he slipped, fell and injured his back.  He relates his current back pain as having been intermittently a problem since that time.  The Veteran's cousin submitted a March 2012 statement which stated that he was present at the time of the injury and confirms that the Veteran slipped, fell and injured his back as he has claimed.

The Veteran's service treatment records reflect that in January 1963, the Veteran sought treatment for back pain, at which time he stated that he hurt his back while lifting at age 14.  The doctor noted that he had a back strain 7 years ago and treated the Veteran's back pain at that time; an x-ray performed in January 1963 revealed a normal lumbosacral spine.  

In March 1963, the Veteran underwent his separation examination, which demonstrated a normal lumbar spine on examination.  In his March 1963 report of medical history, the Veteran denied that he had or had had lameness, bone, joint or other deformity.  He denied having or having had foot trouble, neuritis or paralysis.   

A September 1966 National Guard periodic examination revealed a normal lumbar spine on examination.  In the accompanying  report of medical history, the Veteran denied that he had or had had lameness, bone, joint or other deformity.  He denied having or having had foot trouble, neuritis or paralysis.   

The Veteran filed his claim of service connection for a lumbar spine disorder in October 2010.  In that claim he indicated that he sought treatment with a Dr. K., who had died and that his records could not be obtained.  

In March 2011, the Veteran underwent a VA examination of his lumbar spine.  During the examination, the Veteran reported that in 1964, he was doing howitzer training at Fort Sill, when he slipped on wet ground and strained his back.  He was treated at the base clinic with medications; he reported intermittent low back pain ever since.  The examiner reviewed the service treatment records, noting the above service treatment record evidence.  The Veteran reported having no back problems prior to service and he reported no back injuries since service.  The examiner noted that a March 2011 lumbar spine x-ray revealed "degenerative disc changes at the L5-S1 with a vacuum disc and anterior spurring.  Minimal spurring is present at all other lumbar disc levels without evidence of articular narrowing.  Degenerative changes are seen at L4-L5 and L5-S1 bilaterally without pars defects."  A copy of that x-ray report is associated with the claims file.  After examination, the examiner diagnosed the Veteran with degenerative lumbar disc and facet disease, most prominent at the L5-S1.  

With regards to nexus, the examiner opined as follows:

Review of service treatment records shows one complaint of back pain which occurred in 1963.  The Veteran was placed on a lifting profile, and x-ray was normal.  He had no complaints of back pain on separation exam.  The single acute and apparently transitory episode of back pain which occurred did not apparently produce any chronic or ongoing back complaints during the remainder of the Veteran's military service.  I find no evidence that his current back problems are related to this injury-I believe that his current degenerative disc and joint disease of the time lumbar spine are related to chronic wear and tear over time and are less likely as not related to any injury sustained during military service as service treatment records do not support a claim for it.

In his April 2011 notice of disagreement, the Veteran again averred he hurt his back pushing a 155 howitzer up a hill, where he slipped and twisted his back.  

VA treatment records through August 2012 have been obtained and associated with the claims file.  In particular, the Veteran was seen by a VA physician, Dr. D.E.K., in May 2012, who noted that the Veteran's chief complaint was left low back pain down left leg since 1963; it was noted that he was taking muscle relaxants and analgesics.  The Veteran specifically reported that his back "started after fall while in National Guard in 1963."  The Veteran had an x-ray in May 2012 that revealed loss of disc height at the L5-S1 and degenerative changes involving the posterior elements of the L4-5 and L5-S1.  The Veteran was diagnosed with lumbosacral degenerative disc disease (DDD)/degenerative joint disease (DJD) with sciatica.  He noted that the x-rays confirmed that diagnosis.  He was told to follow up with his primary care physician and to continue taking medications; he was discharged home as stable.  In August 2012, the Veteran was seen for low back pain and was to be given an epidural injection for that pain.  

A December 2012 formal finding of unavailability is of record regarding any in-patient treatment records from January to March 1963 at Fort Sill, which is the period of the Veteran's noted ACDUTRA service.  

The Veteran's private treatment records from Dr. D.W.M., from December 2010 through February 2013 are of record.  Those records demonstrate intermittent treatment for back pain.  In January 2011, the Veteran was seen for intermittent low back pain in the SI join area on the left.  The Veteran reported that he injured his back in service; he was diagnosed with SI joint pain at that time.  

In May 2012, the Veteran was evaluated and followed-up for back pain.  The Veteran reported that "it really started back in January of 1963.  He was pushing a heavy piece of machinery, twisted his back, kind of got a twinge, kept working through it, was checked in the infirmary, did x-rays, and was placed on medications.  He was brought back again [and] put [on] light duty.  He has had pain with this intermittently off and on ever since.  He was seen back in March 2011 at the VA.  He had some x-rays and was told just to observe."  He ordered x-rays.  He diagnosed the Veteran with low back pain, as noted above.  Dr. D.W.M. then opined as follows:

His x-rays demonstrate narrowing of the L5-S1.  No other fractures or dislocations.  I really think because this is the same pain he has been having trouble with since 1963, that he was pain-free completely before that, that this is more than likely related to that injury in 1963. . . . 

The Veteran was subsequently seen for low back pain management by Dr. D.W.M. in June, July, and August 2012.  In August 2012, he received a lumbar epidural injection for his back pain.  

The Veteran underwent a private lumbar Magnetic Resonating Imaging (MRI) scan in June 2012.  That MRI scan revealed "diffuse spondylosis.  Foraminal stenosis is most pronounced at L5-S1 with probable impingement of exiting L5 nerve roots and there is lateral recess stenosis at this level with probable impingement of transiting S1 nerve roots.  This could explain L5 and S1 radiculopathy if present."

He also submitted lay statements from two friends, J.T. and M.J.N.-both of whom indicate that they have known the Veteran for a very long time-that state that he has had a history of intermittent low back pain as long as they can remember.  

In his March 2012 substantive appeal, the Veteran again indicated that he hurt his back in service.  He noted that he was fine before service and that he had no problems prior to the injury at Fort Sill.  He specifically disputes the in-service record which stated that he injured his back at age 14.  

Likewise, in a January 2013 statement to the Veteran's Senator, he again indicated he injured his back pushing a 155 howitzer up a hill at Fort Sill in 1963.  He asserted that his back has worsened over the years, and that it was a service-related injury.  

Finally, the Veteran testified at an October 2013 Board hearing before the undersigned.  The Veteran's testimony is essentially the same as documented in the claims file and in the evidence noted above.  In short, he injured his back in January 1963 at Fort Sill when he was pushing a 155 howitzer up a hill and slipped, fell and twisted his back; he stated that he needed help getting up.  He was treated at that time.  He further reported that he never missed any further duty, and was even promoted to a leadership position in his unit.  He also stated that after service he worked for many years in the construction industry as a supervisor and a foreman from 1963 through 2000; he stated that he did not have to do any heavy lifting in his position.  He also stated that he finished his 7 years of National Guard commitment without other incidents or treatment with respect to his lumbar spine.  The Veteran reported intermittent back pain, but nothing that would interfere with his work or National Guard duty.  

He reported that he sought treatment with Drs. U. and E.C. for treatment, both of whom had passed away or whose records were otherwise unavailable due to being unable to locate that person or length of time since treatment.  

Finally, the Veteran stated in his hearing that both Drs. D.E.K. and D.W.M. verbally expressed to him that they believed his current lumbar spine was due to the injury in service.

The Veteran has a current diagnosis of DDD of the lumbar spine, as noted in both his VA and private records.  Accordingly, the first element of service connection has been met.  

As an initial matter, the Board notes that service connection on a presumptive basis cannot be awarded in this case as the first evidence of arthritis is not noted until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  The Board will, however, assess the claim under other service connection theories at this time.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to the second element-in-service injury or event-Veteran has indicated that he slipped, fell and twisted his back pushing a 155 howitzer up a hill during training.  The Veteran's cousin has corroborated that injury in his lay statement.  The Veteran's statements, while initially noting that such occurred in 1964, more recently have identified that it occurred in January 1963 instead.  Such a January 1963 timeframe with regards to a lumbar spine strain in service is confirmed by the Veteran's service treatment records, which documented treatment for low back pain in January 1963.

Therefore, the Board finds that the Veteran's slip and fall accident as asserted to and corroborated by his cousin actually occurred in January 1963-not in 1964-and therefore, the second element of service connection has also been satisfied in this case.  See 38 U.S.C.A. § 1154(a) (West 2002).

With regards to continuity of symptomatology, the Veteran has competently asserted that he has had intermittent back pain from that time.  He additionally stated that he had treatment with Drs. U., K. and E.C. throughout the period following his discharge from service, but that those records are unavailable due to those doctors either being dead or retired for a number of years, and therefore any records are not available.  The Veteran additionally submitted statements from his friends, J.T. and M.J.N., which document intermittent back pain complaints for many years, though no specific date of onset is asserted in those statements.

The Board notes that the first evidence of any low back pain treatment in the record is in January 2011 with Dr. D.W.M.  Prior to that, the last contemporaneous records to demonstrate any lumbar spine treatment were the Veteran's service treatment records.  Those records reveal that the Veteran's lumbar spine x-rays were normal in January 1963 following the injury, and that in March 1963 and September 1966 examinations his lumbar spine was normal on examination, without any reports of intermittent pain or other symptomatology at either of those times.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

The Board finds that the evidence of record weighs against a finding of continuity of symptomatology.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The lack of complaints in the March 1963 separation and September 1966 periodic examinations, coupled with the years of lack of treatment records documenting such intermittent pain complaints, are more probative when weighed against the Veteran's and others' generalized lay statements of intermittent symptomatology since the January 1963 injury.  The Veteran denied that he had or had had lameness, bone, joint or other deformity, foot trouble, neuritis or paralysis in March 1963 and September 1966.  Examinations of the spine at that time revealed normal findings.  This weighs heavily against a finding of continuity of symptomatology in this case.  Service connection on the basis of continuity of symptomatology is not established.  See 38 C.F.R. § 3.303(b); Walker, supra.

While the Veteran is competent to state that he has intermittently suffered back pain since January 1963 with regards to his claim, the Veteran is not competent to opine as to whether his current disorder is related to service or is service-related.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  The Veteran's friends, J.T. and M.J.N., as well as his cousin are also not competent to opine as to any relationship to service.  See Id.

With regards to the Veteran's statements that the he was verbally told by Dr. D.E.K. that his lumbar spine disorder was due to the injury in service, the Board notes that the Veteran is competent to so state.  

However, the probative value of that statement is minimal at best, as the May 2012 treatment record from Dr. D.E.K. does not reduce any such verbalized opinion to writing; the May 2012 treatment record expresses no opinion with regards to etiology of the Veteran's lumbar spine disorder.  

Given such a lack of reduction to writing with regards to Dr. D.E.K.'s opinion, as related by the Veteran's lay statements, the Board is unable to assess the probative value of that verbalized opinion, as the Board does not know what evidence was considered by Dr. D.E.K. in making that opinion nor the rationale for such an opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his opinion affects the weight or credibility of the evidence); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  

Insofar as Dr. D.E.K.'s May 2012 treatment record noted that the Veteran's lumbar spine pain began in 1963 during service, the Board notes that such are the Veteran's reports of medical history and complaints and are not an etiological opinion rendered by Dr. D.E.K.  Such evidence is not considered competent medical opinion evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

The only other competent medical opinion evidence of record is Dr. D.W.M.'s May 2012 opinion and the March 2011 VA examiner's opinion.  In assessing those two opinions, the Board finds that the probative value of the March 2011 VA examiner to be more probative.  That examiner specifically reviewed the service treatment records, including the January 1963 x-ray, March 1963 separation examination, and September 1966 periodic examination.  On the basis of that review, the examiner opined that the Veteran's injury and medical history, including his competent evidence of continuity of symptomatology since that time, did not support his claim for service connection.  

Dr. D.W.M. recites the medical history of the service treatment records, though he does not indicate that he reviewed those records, which includes lack of pertinent complaints in the March 1963 separation and September 1966 examinations.  He also mentions that the Veteran has the same type of back pain as in service.  However, during the March 2011 VA examination, the Veteran complained of radiating pain down the left leg and severe enough back pain to require a wheelchair at times.  This does not appear to be the same kind of back pain exhibited in contemporaneous service records.  The opinion by Dr. D.W.M. is afforded less probative weight than the VA examination report.  

The probative value of the VA examiner's opinion and the contemporaneous medical evidence in this case, when weighed against the Veteran's and others' lay statement, medical history, lay evidence of Dr. D.E.K.'s verbalized opinion, and Dr. D.W.M.'s written opinion, is found to be more probative and against a finding of a nexus in this case.  

The VA examiner's opinion contemplated the relevant evidence in the claims file and Dr. D.W.M.'s opinion that the back pain currently is the same pain as experienced in service is not supported by the record.  The Board finds this to significantly impact the probative value of each of those pieces of evidence.  The Board notes that the minimal probative value of the Veteran's lay statements regarding the verbalized opinion of Dr. D.E.K., which is not in writing and is not able to be evaluated by the Board based on that fact does not overcome the difference in assigned probative value between Dr. D.W.M's opinion and the VA examiner's opinion at this time.

In short, while there is a current diagnosis and an in-service injury of the Veteran's lumbar spine, the Board finds that the probative value of the evidence of record in this case weighs against a finding of a relationship to service.  Accordingly, the Board must deny service connection for a lumbar spine disorder at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


